Title: To James Madison from Sylvanus Bourne, 23 September 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Sepr. 23 1807

I beg leave to mention by way of duplicate that the very rigorous execution of the Laws of this Govt. at present relative to either Vessels & Cargoes or persons Coming to this Country from England renders it expedient that the merchants of the U States should be publickly Cautioned against ordering their Vessells even to touch into England for orders if eventually destined to any port in Holland & that Travellers should be likewise warned against coming here via England as in either case the most injurious consequences are to be apprehended.
We have as yet no accounts to be depended on relative to the State of our Negotiations with Engld in consequence of the dispatches brought by the Revenge to our Agents in London.
Copenhagen after a bombardment of several days has been forced to yield & under terms respecting the Danish Navy of a most humiliating Character.  I have the honor to be Yr respectfull Servt.

S Bourne

